Exhibit 10.4

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of March 15,
2019 (this “Agreement”), is entered into by and among Target Hospitality Corp.,
a Delaware corporation (the “Company”), Algeco Investments B.V., a Netherlands
besloten vennootschap (“Algeco”), Arrow Holdings S.a. r.l., a Luxembourg société
à responsabilité limitée (“Arrow”), and the other parties listed on the
signature pages hereto (each, an “Investor” and collectively, the “Investors”). 
The Company, Algeco, Arrow and the Investors are referred to herein individually
as a “Party” and collectively as the “Parties.”

 

WHEREAS, immediately prior to the Acquisitions (as defined below), the Initial
Investors (as defined below) owned an aggregate of 8,125,000 Class B ordinary
shares, par value $0.0001 per share (the “Founder Shares”), of Platinum Eagle
Acquisition Corp. (“PEAC”);

 

WHEREAS, the Founder Shares were convertible into shares of Class A ordinary
shares, par value $0.0001 per share, on the terms provided in PEAC’s amended and
restated memorandum and articles of association;

 

WHEREAS, the holders of the Founder Shares (the “Initial Investors”) and PEAC
are parties to that certain Registration Rights Agreement, dated January 11,
2018 (the “Initial Agreement”), entered into in connection with PEAC’s initial
public offering (“IPO”);

 

WHEREAS, certain of the Initial Investors purchased 5,333,334 warrants
exercisable for Class A ordinary shares of PEAC, at an exercise price of $11.50
per share, in a private placement that was completed concurrently with the IPO
(the “Private Placement Warrants”);

 

WHEREAS, PEAC and Algeco are parties to that certain Agreement and Plan of
Merger, dated November 13, 2018, by and among Algeco, Algeco US Holdings LLC, a
Delaware limited liability company and wholly-owned subsidiary of Algeco
(“Target Parent”), Arrow Bidco, LLC, a Delaware limited liability company, and
following the consummation of the Signor Merger Agreement, a wholly-owned
subsidiary of Holdco Acquiror, PEAC and Topaz Holdings LLC, a Delaware limited
liability company (f/k/a Topaz Holdings Corp.) and wholly-owned subsidiary of
PEAC (the “Holdco Acquiror”), as amended by that certain Amendment to the
Agreement and Plan of Merger, dated January 4, 2019 (as the same may be amended,
modified or otherwise supplemented from time to time in accordance with its
terms, the “Target Merger Agreement”), pursuant to which, among other things,
the Company, as the successor entity to PEAC following a redomestication and a
name change, through its wholly-owned subsidiary, the Holdco Acquiror, is
indirectly acquiring all of the issued and outstanding equity interests of
Target Logistics Management, LLC (the “Target Acquisition”);

 

WHEREAS, PEAC and Arrow are parties to that certain Agreement and Plan of
Merger, dated November 13, 2018, by and among Arrow, Arrow Parent Corp., a
Delaware corporation and wholly-owned subsidiary of Arrow (“Arrow Parent”), PEAC
and Signor Merger Sub LLC, a Delaware limited liability company (f/k/a Signor
Merger Sub. Inc.), wholly-owned subsidiary of PEAC and sister company to the
Holdco Acquiror (“Signor Merger Sub”), as amended by that certain Amendment to
the Agreement and Plan of Merger, dated January 4, 2019 (as the same may be
amended, modified or otherwise supplemented from time to time in accordance with
its terms, the “Signor Merger Agreement” and together with the Target Merger
Agreement, the “Merger Agreements”), pursuant to which, among other things, the
Company, as the successor entity to PEAC following a redomestication and a name
change, through its wholly-owned subsidiary, the Holdco Acquiror, is indirectly
acquiring all

 

--------------------------------------------------------------------------------



 

of the issued and outstanding equity interests of RL Signor Holdings LLC (the
“Signor Acquisition” and together with the Target Acquisition, the
“Acquisitions”);

 

WHEREAS, pursuant to the terms of the respective Merger Agreements, on March 12,
2019, PEAC, the predecessor of the Company, redomesticated from the Cayman
Islands to the State of Delaware and underwent a name change;

 

WHEREAS, concurrently with the closing of the Acquisitions, the Founder Shares
converted into 8,125,000 shares of Common Stock;

 

WHEREAS, as a condition precedent to the closing of the Acquisitions and
pursuant to the terms and conditions of the respective Merger Agreements, the
Holders and the Company are entering into this Agreement to amend and restate,
in its entirety, the Initial Agreement and to provide certain registration
rights under the Securities Act (as defined below) and applicable state
securities laws to the Holders with respect to any Registrable Securities (as
defined herein) that any such Holders may hold from time to time; and

 

NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements hereinafter set forth, the Parties agree as follows:

 

1.                                      DEFINITIONS

 

1.1                               Definitions.

 

As used herein, the following terms have the following meanings:

 

“Affiliate” means, with respect to any specified Person, any other Person that,
at the time of determination, directly or indirectly, whether through one or
more intermediaries or otherwise, controls, is controlled by or is under common
control with such specified Person. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means (i) the direct or indirect ownership of more
than 50% of the voting rights of a Person or (ii) the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any equity or other
ownership interest, by contract or otherwise).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Algeco Initiating Holders” means any Holder or Holders who in the aggregate
hold a majority of the Registrable Securities issued to Algeco pursuant to the
Target Merger Agreement.

 

“Alternative Transaction” has the meaning set forth in Section 2.2(e).

 

“Arrow Initiating Holders” means any Holder or Holders who in the aggregate hold
a majority of the Registrable Securities issued to Arrow pursuant to the Signor
Merger Agreement.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

 

“Board” means the board of directors of the Company.

 

2

--------------------------------------------------------------------------------



 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which the Department of State of the State of Delaware or the commercial banks
in the City of New York, New York are required or authorized by law to close.

 

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as the same may be amended, modified or restated from time to time.

 

“Closing” has the meaning ascribed to such term in the respective Merger
Agreement.

 

“Closing Date” has the meaning ascribed to such term in the respective Merger
Agreement.

 

“Common Stock” means (i) the common stock of the Company, par value $0.0001 per
share; (ii) any securities of the Company or any successor or assign of the
Company into which the stock described in clause (i) is reclassified or
reconstituted or into which such stock is converted or otherwise exchanged in
connection with a combination of shares, recapitalization, merger, sale of
assets, consolidation or other reorganization or otherwise; and (iii) any
securities received as a dividend or a distribution in respect of the securities
described in clauses (i) and (ii) above.

 

“Company” has the meaning set forth in the Preamble.

 

“Damages” has the meaning set forth in Section 2.8(a).

 

“Demand Registration” has the meaning set forth in Section 2.1(a).

 

“Escrow Agreement” means the escrow agreement dated as of the date hereof by and
among the Company, Harry E. Sloan, Platinum Eagle Acquisition LLC, a limited
liability company organized under the laws of the State of Delaware, and
Continental Stock Transfer & Trust Company, as escrow agent.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Form S-3” means a Registration Statement on Form S-3 (or any successor or
similar form) under the Securities Act.

 

“Founder Initiating Holders” means any Holder or Holders who in the aggregate
holds a majority of the Registrable Securities held by the Initial Investors,
including any such Holder’s Permitted Transferees.

 

“Founder Shares” has the meaning set forth in the Preamble.

 

“Free Writing Prospectus” means any “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act relating to the Registrable
Securities included in the applicable Registration Statement.

 

“Holder” means (i) an Investor who holds Registrable Securities (including their
donees, pledgees, assignees, transferees and other successors) and (ii) any
holder of Registrable Securities to whom the registration rights conferred by
this Agreement have been duly and validly transferred in accordance with
Section 2.11 of this Agreement.

 

3

--------------------------------------------------------------------------------



 

“Indemnified Party” has the meaning set forth in Section 2.8(c).

 

“Indemnifying Party” has the meaning set forth in Section 2.8(c).

 

“Initial Investors” has the meaning set forth in the Preamble.

 

“Initiating Holders” means any of the Arrow Initiating Holders, the Algeco
Initiating Holders or the Founder Initiating Holders.

 

“Inspectors” has the meaning set forth in Section 2.6(g).

 

“Investor” has the meaning set forth in the Preamble.

 

“Maximum Offering Size” has the meaning set forth in Section 2.1(e).

 

“Nasdaq” means the Nasdaq Stock Market.

 

“Permitted Transferee” means: (i) with respect to any Holder, an Affiliate of
the Holder, a general partner or manager of such Holder or any of its Affiliates
(excluding any other portfolio company thereof), any fund which has the same
general partner or manager as the Holder or any of their Affiliates, any fund in
respect of which such Holder or one of its/their Affiliates is a general partner
or manager, including, without limitation, TDR Capital Nominees Limited and
Sapphire Holding S.à r.l., (ii) solely with respect to Algeco, the parties
listed on Schedule I hereto, and (iii) any Initial Investor or any member or
equity holder of an Initial Investor.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof, and
shall include any successor (by merger or otherwise) thereto.

 

“Piggyback Registration” has the meaning set forth in Section 2.3(a).

 

“Public Offering” means an underwritten public offering of Common Stock pursuant
to an effective registration statement under the Securities Act, other than
pursuant to a registration statement on Form S-4 or Form S-8 or any similar or
successor form under the Securities Act.

 

“Records” has the meaning set forth in Section 2.6(g).

 

“Registrable Securities” means, at any time, (i) any shares of Common Stock
beneficially owned by an Initial Investor or any of their Permitted Transferees,
(ii) the Private Placement Warrants (including any shares of Common Stock issued
or issuable upon the exercise of any such Private Placement Warrants)
beneficially owned by an Initial Investor or any of their Permitted Transferees,
(iii) any shares of Common Stock beneficially owned by Algeco or any of its
Permitted Transferees, (iv) any shares of Common Stock beneficially owned by
Arrow or any of its Permitted Transferees and (v) any other equity security of
the Company issued or issuable with respect to any such shares of Common Stock 
by way of a stock dividend or stock split or in connection with a combination of
shares, capitalization, merger, consolidation or reorganization; provided,
however, that, as to any particular Registrable Security, such securities shall
cease to be Registrable Securities upon the earliest to occur of: (i) a
Registration Statement with respect to the sale of such securities has been
declared effective under the Securities Act and such securities have been sold,
transferred, disposed of or exchanged in accordance with the “Plan of
Distribution” section set forth in such Registration Statement; (ii) such
securities are have been sold pursuant to Rule 144 promulgated under the
Securities Act; (iii) such shares of Common

 

4

--------------------------------------------------------------------------------



 

Stock are otherwise transferred, assigned, sold, conveyed or otherwise disposed
of and thereafter such shares of Common Stock may be resold without subsequent
registration under the Securities Act; or (iv) such securities shall have ceased
to be outstanding.

 

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of Registrable Securities,
regardless of whether such Registration Statement is declared effective,
including all (i) registration and filing fees, and all other fees and expenses
payable in connection with the listing of securities on any securities exchange
or automated interdealer quotation system; (ii) fees and expenses incurred in
complying with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
Registrable Securities as may be set forth in any underwriting agreement);
(iii) expenses in connection with the preparation, printing, mailing and
delivery of any registration statements, prospectuses and other documents in
connection therewith and any amendments or supplements thereto; (iv)  reasonable
fees and disbursements of counsel for the Company and customary fees and
expenses for independent certified public accountants retained by the Company
(including the expenses relating to any comfort letters or costs associated with
the delivery by independent certified public accountants of any “comfort”
letters requested pursuant to Section 2.6(h) or any special audits incidental to
or required by any registration or qualification); (v)  fees, out-of-pocket
costs and expenses of one firm of counsel for each of Arrow and Algeco;
(vi) fees, out-of-pocket costs and expenses of one firm of counsel selected by
Holders holding a majority of the Registrable Securities held by the Initial
Investors; (vii) fees and expenses in connection with any review by FINRA of the
underwriting arrangements or other terms of the offering, and all fees and
expenses of any qualified independent underwriter, including the reasonable fees
and expenses of any counsel thereto; (viii) fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, but excluding
any underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities; (ix) costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities; (x) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering; (xi) expenses relating to
any analyst or investor presentations or any “road shows” undertaken in
connection with the registration, marketing or selling of the Registrable
Securities; and (xii) all out-of pocket costs and expenses incurred by the
Company or its appropriate officers in connection with their compliance with
Section 2.6(m).

 

“Registration Statement” means any registration statement of the Company under
the Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including an Automatic Shelf Registration
Statement.

 

“Requested Shelf Registered Securities” has the meaning set forth in
Section 2.2(c).

 

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

 

“Seasoned Issuer” means an issuer eligible to use Form S-3 or any similar or
successor form thereto under the Securities Act for a primary offering.

 

“SEC” means the Securities and Exchange Commission or any successor governmental
agency.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Shelf Public Offering” has the meaning set forth in Section 2.2(c).

 

5

--------------------------------------------------------------------------------



 

“Shelf Registered Securities” means any Registrable Securities whose offer and
sale is registered pursuant to a Registration Statement filed in connection with
a Shelf Registration (including an Automatic Shelf Registration Statement).

 

“Shelf Registration” has the meaning set forth in Section 2.2(a).

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions at the time
are directly or indirectly owned by such Person.

 

“Trading Day” means any day on which Nasdaq is open for trading.

 

“Transfer” means  the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Exchange Act, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act.

 

1.2                               Other Definition and Interpretative
Provisions.

 

The words “hereof,” “herein” and “hereunder” and words of like import used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof.  References to Articles, Sections, Exhibits and Schedules
are to Articles, Sections, Exhibits and Schedules of this Agreement unless
otherwise specified.  All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein.  Any capitalized terms used in any Exhibit or Schedule but
not otherwise defined therein, shall have the meaning as defined in this
Agreement.  Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import.  “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form.  References to any Person
include the successors and permitted assigns of that Person.  References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.

 

2.                                      REGISTRATION RIGHTS

 

2.1                               Demand Registration

 

(a)                                 At any time following the Closing Date and
as many times as may be required for the disposition of all Registrable
Securities, any of the Initiating Holders may give a written request to the
Company to effect the registration under the Securities Act of all or any

 

6

--------------------------------------------------------------------------------



 

portion of such Holder’s Registrable Securities, which written request shall
specify the number of Registrable Securities to be registered and the intended
method of disposition thereof (each such registration shall be referred to
herein as a “Demand Registration”); provided that, subject to Section 2.1(d),
the Company shall not be obligated to effect any Demand Registration (x) with
respect to Registrable Securities that are held in escrow under the Escrow
Agreement, (y) within 90 days after the effective date of a previous
Registration Statement (or such shorter period as the Company may determine in
its sole discretion) pursuant to which the Holders were permitted to register
the offer and sale under the Securities Act, and actually sold at least 75% of
the Registrable Securities requested to be included therein or (z) as provided
in Section 2.7.  Thereafter, the Company shall promptly, and in any event,
within five (5) days after receiving such request, give written notice of the
proposed registration to all other Holders and use its commercially reasonable
efforts to effect, as soon as practicable, the registration under the Securities
Act of:

 

(i)                                     all Registrable Securities for which the
requesting Holder has requested registration under this Section 2.1;

 

(ii)                                  all Registrable Securities held by any
other Holder specified in a written request received by the Company within five
(5) days after written notice regarding such registration from the Company is
delivered; and

 

(iii)                               any Common Stock to be offered or sold by
the Company;

 

to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities to be so
registered. At any time the Company is eligible for use of an Automatic Shelf
Registration Statement, if specified in such notice for a Demand Registration,
such registration shall occur on such form.

 

(b)                                 At any time prior to the effective date of
the Registration Statement relating to such Demand Registration, any requesting
Holder may, upon notice to the Company, revoke their request in whole or in part
with respect to the number of shares of Registrable Securities requested to be
included in such Registration Statement.

 

(c)                                  The Company shall be liable for and pay all
Registration Expenses in connection with any Demand Registration, regardless of
whether such Demand Registration becomes effective.

 

(d)                                 A Demand Registration shall not be deemed to
have occurred:

 

(i)                                     unless the Registration Statement
relating thereto (A) has become effective under the Securities Act and (B) has
remained continuously effective for a period of at least (x) 180 days (or such
shorter period in which all Registrable Securities of the Holders included in
such registration have actually been sold thereunder) or (y) with respect to a
Shelf Registration, until the date set forth in Section 2.5(a)(ii); provided
that such Registration Statement shall not be considered a Demand Registration
if, after such Registration Statement becomes effective, (1) such Registration
Statement is interfered with by any stop order, injunction or other order or
requirement of the SEC or other governmental

 

7

--------------------------------------------------------------------------------



 

agency or court and (2) less than 75% of the Registrable Securities included in
such Registration Statement have been sold thereunder; or

 

(ii)                                  if the Maximum Offering Size is reduced in
accordance with Section 2.1(e) such that less than 66.67% of the Registrable
Securities of the Holders sought to be included in such registration are
included.

 

(e)                                  The Company shall not include in any Demand
Registration or Shelf Registration any securities that are not Registrable
Securities without the prior written consent of the selling Holders.  If a
Demand Registration involves a Public Offering and the lead managing underwriter
advises the Company and the selling Holders that, in its view, the number of
shares of Registrable Securities requested to be included in such registration
(including any securities that the Company proposes to be included that are not
Registrable Securities) exceeds the largest number of shares that can be sold
without having a material and adverse effect on such offering, including the
price at which such shares can be sold (the “Maximum Offering Size”), the
Company shall include in such registration, up to the Maximum Offering Size,
first, all Registrable Securities requested to be registered by the Holders,
based on the pro rata percentage of Registrable Securities held by such Holders
(determined based on the aggregate number of Registrable Securities held by each
such Holder), and second, any securities proposed to be registered by the
Company.

 

2.2                               Shelf Registration.

 

(a)                                 The Company shall, provided that it is
eligible to use Form S-3 or any similar or successor form thereto in connection
with a secondary public offering of its equity securities, as soon as
commercially reasonable, but in any event not later than thirty (30) days
following the Closing Date, file a Registration Statement on Form S-3 or such
similar or successor form, with the SEC in accordance with and pursuant to
Rule 415 promulgated under the Securities Act (or any successor rule then in
effect) to permit the public resale of all Registrable Securities held by each
of the Investors or their respective Permitted Transferees (the “Resale
Shelf”).  The Company shall use commercially reasonable efforts to cause the
Resale Shelf to become effective as soon as practicable thereafter. The Company
shall give written notice of the expected filing of the Resale Shelf at least 10
Business Days prior to the filing thereof to each Investor eligible to be named
therein and the Company shall include in the Resale Shelf all Registrable
Securities of each Investor; provided, however, that in order to be named as a
selling stockholder in the Resale Shelf, each Investor must furnish to the
Company in writing such information as may be reasonably requested by the
Company for the purpose of including such party’s Registrable Securities in the
Resale Shelf, within 5 Business Days after receipt of the Company’s written
notice of anticipated filing of the Resale Shelf.

 

(b)                                 At any time following the Closing when
(i) the Company is eligible to use Form S-3 or any similar or successor form
thereto in connection with a secondary public offering of its equity securities
and (ii) a Shelf Registration (including the Resale Shelf) on a Form S-3
registering Registrable Securities for resale is not then effective, upon the
written request of the Initiating Holders, the Company shall:

 

(i)                                     promptly, and in any event, within five
(5) days after receiving such request, give written notice of the proposed
registration to all other Holders; and

 

8

--------------------------------------------------------------------------------



 

(ii)                                  use its commercially reasonable efforts to
register, under the Securities Act on Form S-3 for an offering on a delayed or
continuous basis pursuant to Rule 415 promulgated under the Securities Act (a
“Shelf Registration”), the offer and sale of all or a portion of the Registrable
Securities requested to be included by the requesting Holder(s), together with
all Registrable Securities requested by any Holder or Holders joining in such
request as are specified in a written request received by the Company within
five (5) days after such written notice from the Company is delivered.

 

The “Plan of Distribution” section of such Shelf Registration (including the
Resale Shelf) shall permit all lawful means of disposition of Registrable
Securities, including, without limitation, firm commitment underwritten public
offerings, block trades, agented transactions, sales directly into the market,
purchases or sales by brokers and sales not involving a public offering.  With
respect to each Shelf Registration, the Company shall (i) as promptly as
practicable after the written request of the requesting Holder(s), file a
Registration Statement and (ii) use its commercially reasonable efforts to cause
such Registration Statement to be declared effective as promptly as practicable,
and remain effective until the date set forth in Section 2.6(a)(ii).

 

(c)                                  Upon the written request of the requesting
Initiating Holder(s), which request shall specify the class or series and amount
of such requesting Initiating Holders’ Shelf Registered Securities, as
applicable, to be sold (the “Requested Shelf Registered Securities”), the
Company shall perform its obligations hereunder with respect to the sale of such
Requested Shelf Registered Securities in the form of a firm commitment
underwritten public offering (unless otherwise consented to by such Initiating
Holder(s)) (a “Shelf Public Offering”).  The lead managing underwriter or
underwriters selected for such Shelf Public Offering shall be selected in
accordance with Section 2.6(f).

 

(d)                                 In a Shelf Public Offering, if the lead
managing underwriter advises the Company and the selling Holders, that, in its
view, the number of Registrable Securities requested to be included in such
Shelf Public Offering (including any securities that the Company proposes to be
included that are not Registrable Securities) exceeds the Maximum Offering Size,
the Company shall include in such Shelf Public Offering, in the priority listed
below, up to the Maximum Offering Size:

 

(i)                                     first, all Shelf Registered Securities
requested to be included in such Shelf Public Offering by the Holders, based on
the pro rata percentage of Registrable Securities held by such Holders
(determined based on the aggregate number of Registrable Securities held by each
such Holder);

 

(ii)                                  second, any securities proposed to be
included in the Shelf Public Offering by the Company; and

 

(iii)                               third, any securities proposed to be
included in the Shelf Public Offering for the account of any other Persons, with
such priorities among them as the Company shall determine.

 

(e)                                  The Company shall use its commercially
reasonable efforts to cooperate in a timely manner with any request of the
requesting Holder in respect of any block trade, hedging transaction or other
transaction that is registered pursuant to a Shelf Registration that is not a
firm commitment underwritten offering (each, an “Alternative Transaction”),

 

9

--------------------------------------------------------------------------------



 

including entering into customary agreements with respect to such Alternative
Transactions (and providing customary representations, warranties, covenants and
indemnities in such agreements) as well as providing other reasonable assistance
in respect of such Alternative Transactions of the type applicable to a Public
Offering subject to Section 2.6, to the extent customary for such transactions. 
The Company shall bear all Registration Expenses in connection with any Shelf
Registration, any Shelf Public Offering or any other transaction (including any
Alternative Transaction) registered under a Shelf Registration pursuant to this
Section 2.2, whether or not such Shelf Registration becomes effective or such
Shelf Public Offering or other transaction is completed.

 

2.3                               Piggyback Registration.

 

(a)                                 If, at any time following the Closing Date,
the Company proposes to register any Common Stock under the Securities Act
(other than a registration on Form S-8 or Form S-4 or any similar or successor
form under the Securities Act, relating to shares of Common Stock or any other
class of Common Stock issuable upon exercise of employee stock options or in
connection with any employee benefit or similar plan of the Company or in
connection with a direct or indirect acquisition by the Company of another
Person or other than in connection with a rights offering, whether or not for
sale for its own account), the Company shall each such time give prompt notice
(via facsimile or electronic transmission) at least ten (10) Business Days prior
to the anticipated filing date of the Registration Statement relating to such
registration to all Holders, which notice shall set forth the Holders’ rights
under this Section 2.3 and shall offer each Holder the opportunity to include in
such Registration Statement the number of Registrable Securities of the same
class or series as those proposed to be registered as each Holder may request (a
“Piggyback Registration”), subject to the provisions of Section 2.3(b).  Upon
the request of a Holder made within five (5) Business Days after the receipt of
notice from the Company regarding a Piggyback Registration (which request shall
specify the number of Registrable Securities intended to be registered by such
Holder), the Company shall use its commercially reasonable efforts to effect the
registration under the Securities Act of all Registrable Securities that the
Company has been so requested to register, to the extent required to permit the
disposition of the Registrable Securities so to be registered in accordance with
the plan of distribution intended by the Company for such Registration
Statement; provided that (i) if such registration involves a Public Offering,
such Holder must sell its Registrable Securities to the underwriters selected as
provided in Section 2.6(f) on the same terms and conditions as apply to the
Company (or, if the Company is not offering any Common Stock, the Persons on
whose behalf the registration was initially undertaken) and (ii) if, at any time
after giving notice of its intention to register any Common Stock pursuant to
this Section 2.3(a) and prior to the effective date of the Registration
Statement filed in connection with such registration, the Company shall
determine for any reason not to register such securities, the Company shall give
notice to such Holder and, thereupon, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration.  No
registration effected under this Section 2.3 shall relieve the Company of its
obligations to effect a Demand Registration or Shelf Registration to the extent
required by Section 2.1 or Section 2.2, respectively.  The Company shall pay all
Registration Expenses in connection with each Piggyback Registration.

 

10

--------------------------------------------------------------------------------



 

(b)                                 If a Piggyback Registration involves a
Public Offering (other than any Demand Registration, in which case the
provisions with respect to priority of inclusion in such offering set forth in
Section 2.1(e) shall apply) and the lead managing underwriter advises the
Company that, in its view, the number of Registrable Securities that the Company
and the Holders intend to include in such registration exceeds the Maximum
Offering Size, the Company shall include in such registration, in the following
priority, up to the Maximum Offering Size:

 

(i)                                     first, so many of the shares of Common
Stock proposed to be registered for the account of the Company as would not
cause the offering to exceed the Maximum Offering Size;

 

(ii)                                  second, Registrable Securities held by
Holders requesting to include Registrable Securities in such registration
pursuant to this Section 2.3 based on the pro rata percentage of Registrable
Securities held by such Holders (determined based on the aggregate number of
Registrable Securities held by each such Holder);

 

(iii)                               third, any securities proposed to be
registered for the account of any other Persons with such priorities among them
as the Company shall determine.

 

2.4                               Restrictions on Transfer and Resale.

 

(a)                                 Except for the Transfer by Algeco to the
parties listed on Schedule 1 hereto on or following the date hereof, Arrow and
Algeco agree that, without the prior written consent of Deutsche Bank and Bank
of America Merrill Lynch, in their capacity as PEAC’s initial underwriters,
neither Arrow nor Algeco nor any of their respective Permitted Transferees shall
Transfer any Registrable Securities beneficially owned by such Holders until
such date that is 180 days from the date hereof.

 

(b)                                 Except for the Founder Shares placed into an
escrow account as of the date hereof, all Registrable Securities held by the
Initial Investors may not be Transferred until the earlier of (1) such date that
is one (1) year from the date hereof and (2) such date on which the Common Stock
as reported on Nasdaq or any other national securities exchange exceeds $12.00
per share for at least twenty (20) out of thirty (30) Trading Days commencing
not earlier than 150 days following the date hereof.

 

(c)                                  Notwithstanding the foregoing, Transfers of
Registrable Securities subject to this Section 2.4 are permitted to Permitted
Transferees of Arrow, Algeco and the Initial Investors, as the case may be,
provided that any such Permitted Transferee, as a condition to such Transfer of
Registrable Securities allowed pursuant to this Section 2.4(c), shall enter into
a written agreement agreeing to be bound by the transfer restrictions contained
in this Section 2.4.

 

2.5                               Lock-up Agreements.

 

(a)                                 If requested by the Company or the managing
underwriter, in connection with a Public Offering, each Holder that holds more
than 2% of the outstanding Common Stock at the time of such registration hereby
agrees that it will not effect any public sale or distribution (including sales
pursuant to Rule 144, if applicable) of Registrable Securities, (i) during
(A) the seven days prior to and the 90-day period beginning on the effective

 

11

--------------------------------------------------------------------------------



 

date of the registration of such Registrable Securities in connection with a
Public Offering (which period following the effective date may, in each case, be
extended to the extent required by applicable law, rule or regulation) or
(B) such shorter period as the managing underwriter participating in such Public
Offering may require and (ii) upon notice from the Company of the commencement
of a Public Offering in connection with any Shelf Registration, during (A) the
seven days prior to and the 90-day period beginning on the date of commencement
of such Public Offering or (B) such shorter period as the managing underwriter
participating in such Public Offering may require, in each case except as part
of such Public Offering.  If requested by the Company or the managing
underwriter, each Holder agrees to execute a customary lock-up agreement in
favor of the underwriters in form and substance reasonably acceptable to the
Company and the underwriters to such effect.

 

(b)                                 The Company shall not effect any public sale
or distribution of Registrable Securities (except pursuant to registrations on
Form S-8 or Form S-4 or any similar or successor form under the Securities Act),
(i) with respect to any Public Offering pursuant to a Demand Registration or any
Piggyback Registration in which a Holder is participating, during (A) the seven
days prior to and the 90-day period beginning on the effective date of such
registration (which period following the effective date may, in each case, be
extended to the extent required by applicable law, rule or regulation) or
(B) such shorter period as the underwriters participating in such Public
Offering may require, and (ii) upon notice from a Holder subject to a Shelf
Registration that such Holder intends to effect a Public Offering of Registrable
Securities pursuant to such Shelf Registration (upon receipt of which, the
Company will promptly notify such Holder of the date of commencement of such
Public Offering), during (A) the seven days prior to and the 90-day period
beginning on the date of commencement of such Public Offering and (B) such
shorter period as the underwriters participating in such Public Offering may
require), in each case except as part of such Public Offering.

 

2.6                               Registration Procedures.

 

Whenever a Holder requests that any Registrable Securities be registered
pursuant to Section 2.1, 2.2 or 2.3, subject to the provisions of such sections,
the Company shall use its commercially reasonable efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof as soon as reasonably practicable, and,
in connection with any such request:

 

(a)                                 The Company shall use commercially
reasonable efforts to prepare and file with the SEC a Registration Statement on
Form S-3 or any similar or successor form thereto for which the Company then
qualifies or that counsel for the Company deems appropriate and which form shall
be available for the sale of the Registrable Securities to be registered
thereunder in accordance with the intended method of distribution thereof, and
use its commercially reasonable efforts to cause such filed Registration
Statement to become and remain effective for a period of (i) not less than four
months (or, if sooner, until all Registrable Securities have been sold under
such Registration Statement) or (ii) in the case of a Shelf Registration, until
the earlier of the date (x) on which all of the securities covered by such Shelf
Registration are no longer Registrable Securities and (y) on which the Company
cannot extend the effectiveness of such Shelf Registration because it is no
longer eligible to use Form S-3.  Subject to Section 2.7, the Company shall not
be deemed to have used its commercially reasonable efforts to keep the Shelf
Registration

 

12

--------------------------------------------------------------------------------



 

effective if the Company voluntarily takes any action or omits to take any
action that would result in the requesting Holder not being able to offer and
sell any Registrable Securities pursuant to such Shelf Registration, unless such
action or omission is required by applicable law.

 

(b)                                 Prior to filing a Registration Statement or
related prospectus or any amendment or supplement thereto (including any
documents incorporated by reference therein), or before using any Free Writing
Prospectus, the Company shall provide to the Holders and each underwriter, if
any, an adequate and appropriate opportunity to review and comment on such
Registration Statement, each prospectus included therein (and each amendment or
supplement thereto) and each Free Writing Prospectus proposed to be filed with
the SEC, and thereafter the Company shall furnish to the Holders and the
underwriter, if any, such number of copies of such Registration Statement, each
amendment and supplement thereto filed with the SEC (in each case including all
exhibits thereto and documents incorporated by reference therein), the
prospectus included in such Registration Statement (including each preliminary
prospectus and any summary prospectus) and any other prospectus filed under
Rule 424, Rule 430A, Rule 430B or Rule 430C under the Securities Act and such
other documents as a Holder or the underwriter may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by a Holder;
provided, however, that in no event shall the Company be required to provide to
any Person any materials, information or documents required to be filed by the
Company pursuant to the Exchange Act prior to its filing other than in
connection with a Public Offering.  In addition, the Company shall, as
expeditiously as practicable, keep advised in writing as to the initiation and
progress of any registration under Section 2.1, Section 2.2 and Section 2.3 and
provide the Holders with copies of all correspondence (including any comment
letter) with the SEC, any self-regulatory organization or other governmental
agency in connection with any such Registration Statement.  The Holders shall
have the right to request that the Company modify any information contained in
such Registration Statement, amendment and supplement thereto pertaining to the
Holders, and the Company shall use its commercially reasonable efforts to comply
with such request.

 

(c)                                  After the filing of the Registration
Statement, the Company shall (i) cause the related prospectus to be supplemented
by any required prospectus supplement and, as so supplemented, to be filed
pursuant to Rule 424 under the Securities Act; (ii) comply with the provisions
of the Securities Act applicable to the Company with respect to the disposition
of all Registrable Securities covered by such Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement or supplement to such
prospectus; and (iii) promptly notify the Holders of any stop order issued or
threatened by the SEC or any state securities commission with respect thereto
and take all reasonable actions required to prevent the entry of such stop order
or to remove it if entered.

 

(d)                                 The Company shall use its commercially
reasonable efforts to (i) register or qualify the Registrable Securities covered
by such Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders reasonably (in light of the
Holders’ intended plan of distribution) request, and continue such registration
or qualification in effect in such jurisdiction for the shortest of (A) as long
as permissible pursuant to the laws of such jurisdiction, (B) as long as the
Holders request or (C) until all of the Holders’ Registrable Securities are sold
and (ii) cause such Registrable Securities to be registered with or approved by
such other governmental agencies or

 

13

--------------------------------------------------------------------------------



 

authorities as may be necessary by virtue of the business and operations of the
Company and do any and all other acts and things that may be reasonably
necessary or advisable to enable the Holders to consummate the disposition of
its Registrable Securities; provided that the Company shall not be required to
(x) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 2.6(d), (y) subject itself
to taxation in any such jurisdiction or (z) consent to general service of
process in any such jurisdiction.

 

(e)                                  The Company shall promptly notify each
seller of Registrable Securities covered by such Registration Statement and the
lead managing underwriter (i) upon the discovery that, or upon the occurrence of
an event as a result of which, the preparation of a supplement or amendment to a
prospectus is required so that, as thereafter delivered to the purchasers of the
relevant Registrable Securities, such prospectus will not include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements in light of the circumstances under which they were
made not misleading, and the Company shall promptly prepare and make available
to the Holders listed as selling security holders in such prospectus and file
with the SEC any such supplement or amendment; (ii) of any request by the SEC
for amendments or supplements to a Registration Statement or related prospectus
covering Registrable Securities or for additional information relating thereto;
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement covering the Registrable Securities; or (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation of any proceeding for such purpose.

 

(f)                                   The Company shall have the right, after
consultation with the Holders of a majority of the Registrable Securities
initially requested to be included in such Public Offering, to select an
underwriter or underwriters in connection with any Public Offering resulting
from the exercise of a Demand Registration or a Shelf Registration, such
underwriter to be an international top-tier firm.  In connection with any Public
Offering, the Company and the selling stockholders shall enter into customary
agreements (including an underwriting agreement in customary form) and take all
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities in any such Public Offering.

 

(g)                                  Upon execution of customary confidentiality
agreements in form and substance reasonably satisfactory to the Board, the
Company shall make available for inspection by the selling Holders and any
underwriter participating in any disposition pursuant to a Registration
Statement being filed by the Company pursuant to this Section 2.6 and any
attorney, accountant or other professional retained by the selling Holders or
any underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and documents relating to the business of
the Company (collectively, the “Records”) as shall be reasonably necessary or
desirable to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors and employees to supply all information
reasonably requested by any Inspectors in connection with such Registration
Statement; provided that the selling Holders shall, and shall use commercially
reasonable efforts to cause each such underwriter, attorney, accountant or other
professional to minimize the disruption to the Company’s business in connection
with the foregoing.

 

14

--------------------------------------------------------------------------------



 

(h)                                 The Company shall furnish to each Holder of
Registrable Securities included in such Registration Statement and to each such
underwriter, if any, a signed counterpart, addressed to such Holder or such
underwriter, of (i) an opinion or opinions of counsel to the Company and (ii) a
comfort letter or comfort letters from the Company’s independent public
accountants, each in customary form and covering such matters of the kind
customarily covered by opinions or comfort letters, as the case may be, as the
Holders or the lead managing underwriter therefor reasonably requests.

 

(i)                                     The Company shall otherwise use
commercially reasonable efforts to comply with all applicable rules and
regulations of the SEC, and make available to its security holders, as soon as
reasonably practicable after the effective date of the Registration Statement,
an earnings statement or such other document that shall satisfy the provisions
of Section 11(a) of the Securities Act and the requirements of Rule 158
thereunder.

 

(j)                                    The Company may require the Holders
promptly to furnish in writing to the Company such information regarding the
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be reasonably required in
connection with a registration.

 

(k)                                 Each Holder agrees that upon receipt of any
notice from the Company of the occurrence of any event of the kind described in
Section 2.6(e), such Holder shall forthwith discontinue dispositions of
Registrable Securities pursuant to the Registration Statement (including any
Shelf Registration) covering such Registrable Securities until such Holder’s
receipt of (i) copies of the supplemented or amended prospectus from the Company
or (ii) further notice from the Company that distribution can proceed without an
amended or supplemented prospectus, and, in the circumstances described in
clause (i), if so directed by the Company each Holder shall deliver to the
Company all copies, other than any permanent file copies then in such Holder’s
possession, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice.  If the Company shall give such a notice,
the Company shall extend the period during which such registration statement
shall be maintained effective (including the period referred to in
Section 2.6(a) by the number of days in the period from and including the date
of the giving of notice pursuant to Section 2.6(e) to the date when the Company
shall (x) make available to the selling Holders a prospectus supplemented or
amended to conform with the requirements of Section 2.6(e) or (y) deliver to
each Holder the notice described in clause (ii).

 

(l)                                     The Company shall use its commercially
reasonable efforts to list all Registrable Securities of any class or series
covered by a Registration Statement on any national securities exchange on which
any of the securities of such class or series are then listed or traded.

 

(m)                             The Company shall use its commercially
reasonable efforts to have appropriate officers of the Company (i) upon
reasonable request and at reasonable times, prepare and make presentations at
any “road shows” and before analysts and rating agencies; (ii) take other
actions to obtain ratings for any Registrable Securities; and (iii) otherwise
use their commercially reasonable efforts to cooperate as requested by the
underwriters in the offering, marketing or selling of the Registrable
Securities.

 

15

--------------------------------------------------------------------------------



 

(n)                                 The Company shall promptly, following its
actual knowledge thereof, notify Holders (i) when a prospectus, any prospectus
supplement, a Registration Statement or a post-effective amendment to a
Registration Statement has been filed with the SEC and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration
Statement, a related prospectus (including a Free Writing Prospectus) or for any
other additional information; or (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceedings for such
purpose.

 

(o)                                 The Company shall reasonably cooperate with
the Holders and each underwriter participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made by FINRA.

 

(p)                                 The Company shall take all other steps
reasonably necessary to effect the registration of the Registrable Securities
and reasonably cooperate with the Holders to facilitate the disposition of its
Registrable Securities.

 

(q)                                 The Company shall, within the deadlines
specified by the Securities Act, make all required filings of all prospectuses
(including any Free Writing Prospectus) with the SEC and make all required
filing fee payments in respect of any Registration Statement or related
prospectus used under this Agreement (and any offering covered hereby).

 

(r)                                    The Company shall, if such registration
is pursuant to a Registration Statement on Form S-3 or any similar short-form
registration, include in such Registration Statement such additional information
for marketing purposes as the managing underwriter reasonably requests.

 

2.7                               Restrictions on Use of Registration Statements

 

The Company may postpone or suspend (as applicable) for up to 60 days (i) the
filing or effectiveness of a Registration Statement for a Demand Registration or
Shelf Registration, or (ii) the commencement of a Shelf Public Offering if the
Board of Directors of the Company determines in its reasonable good faith
judgment that such Demand Registration, Shelf Registration or Shelf Public
Offering, as applicable, (i) materially interferes with a significant
acquisition, corporate organization, financing, securities offering or other
similar transaction involving the Company; (ii) requires premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential; or (iii) renders the Company unable to comply with
requirements under the Securities Act or Exchange Act; provided, that in such
event, the Company shall pay all Registration Expenses in connection with such
registration.  The Company may postpone, suspend or delay a Demand Registration,
Shelf Registration or Shelf Public Offering pursuant to this Section 2.7 up to
twice in any twelve (12) month period.

 

2.8                               Indemnification.

 

(a)                                 Indemnification by the Company.  The Company
agrees to indemnify and hold harmless (i) each Holder; (ii) each Person, if any,
who controls each Holder within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (collectively, “Holder

 

16

--------------------------------------------------------------------------------



Parties”); and (iii) the respective officers, directors, employees and agents of
each of the Persons specified in clauses (i) and (ii), and from and against any
and all losses, claims, damages, liabilities and expenses (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses)
(“Damages”) caused by or relating to any untrue statement or allegedly untrue
statement of a material fact contained in any Registration Statement or
prospectus relating to the Registrable Securities (as amended or supplemented if
the Company shall have furnished any amendments or supplements thereto) or any
preliminary prospectus or Free Writing Prospectus relating to the Registrable
Securities, or caused by or relating to any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading; provided, however, that the Company shall
not be liable to any Holder for any Damages that are caused by or related to any
such untrue statement or omission or alleged untrue statement or omission so
made based upon information furnished in writing to the Company by or on behalf
of the Holders expressly for use therein.

 

(b)                                 Indemnification by the Holders.  Each
Holder, severally and not jointly, agrees to indemnify and hold harmless (i) the
Company; (ii) each Person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act;
and (iii) the respective officers, directors, employees and agents of each of
the Persons specified in clauses (i) through (ii) from and against all Damages
to the same extent as the foregoing indemnity from the Company to such Holder,
but only with respect to information furnished in writing by or on behalf of
such Holder expressly for use in any Registration Statement or prospectus
relating to the Registrable Securities, or any amendment or supplement thereto,
or any preliminary prospectus or Free Writing Prospectus relating to the
Registrable Securities.  Each Holder also agrees to indemnify and hold harmless
any underwriters of the Registrable Securities, their respective officers and
directors and each Person who controls any underwriter within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of the Company.  No
Holder shall be liable under this Section 2.8(b) for any Damages in excess of
the net proceeds received by such Holder in the sale of its Registrable
Securities to which such Damages relate.

 

(c)                                  Conduct of Indemnification Proceedings.  If
any proceeding (including any investigation by any governmental authority) shall
be instituted involving any Person in respect of which indemnity may be sought
pursuant to this Section 2.8, such Person (an “Indemnified Party”) shall
promptly notify the Person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party, and shall assume the payment of all reasonable fees and
expenses; provided that the failure of any Indemnified Party to notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure to notify.  In any such proceeding, any Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) in the reasonable judgment of such Indemnified
Party, representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them.  It is understood
that in connection with any proceeding or related proceedings in the same
jurisdiction,

 

17

--------------------------------------------------------------------------------



 

the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys (in addition to any local counsel) at any
time for all such Indemnified Parties, and that all such fees and expenses shall
be reimbursed promptly after receipt of an invoice setting forth such fees and
expenses in reasonable detail.  The Indemnifying Party shall not be liable for
any settlement of any proceeding effected without its written consent, but if
settled with such consent, or if there is a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless each Indemnified Party
from and against any Damages (to the extent obligated herein) by reason of such
settlement or judgment.  Without the prior written consent of each affected
Indemnified Party, no Indemnifying Party shall effect any settlement of any
pending or threatened proceeding in respect of which such Indemnified Party is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Party from all liability arising out of such proceeding.

 

(d)                                 Contribution.

 

(i)                                     If the indemnification provided for in
Section 2.8(a) or Section 2.8(b) is unavailable to the Indemnified Parties or
insufficient in respect of any Damages, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Damages in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
the Indemnified Parties in connection with such actions that resulted in such
Damages, as well as any other relevant equitable considerations.  The relative
fault of such Indemnifying Party and the Indemnified Parties shall be determined
by reference to, among other things, whether any action in question, including
any untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact has been made by, or relates to
information supplied by, such Indemnifying Party or the Indemnified Parties and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such action.  If however, the allocation in the first
sentence of this Section 2.8(d) is not permitted by applicable law, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party in such proportion as is appropriate to reflect not only such
relative faults, but also the relative benefits of the Indemnifying Party and
the Indemnified Party, as well as any other relevant equitable considerations.

 

(ii)                                  The Parties agree that it would not be
just and equitable if contribution pursuant to this Section 2.8(d) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the immediately
preceding paragraph.  The amount paid or payable by a party as a result of the
Damages referred to in the preceding paragraph shall be deemed to include,
subject to the limitations set forth in Section 2.8(a) and Section 2.8(b), any
legal or other expenses reasonably incurred by a party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 2.8(d), a Holder shall not be required to contribute
any amount in excess of the net proceeds (after deducting the underwriters’
discounts and commissions) received by such Holder in the offering.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

18

--------------------------------------------------------------------------------



 

(e)                                  Other Indemnification.  Indemnification
similar to that specified herein (with appropriate modifications) shall be given
by the Company and the Holders with respect to any required registration or
other qualification of securities under any federal or state law or regulation
or governmental authority other than the Securities Act.

 

2.9                               Participation in Public Offering.

 

The Holders may not participate in any Public Offering hereunder unless such
Holders (i) agree to sell their Registrable Securities on the basis provided in
any underwriting arrangements approved by the Persons entitled hereunder to
approve such arrangements and (ii) complete and execute all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably requested to be executed in connection therewith, and provides such
other information to the Company or the underwriters as may be reasonably
requested.

 

2.10                        Cooperation by the Company.

 

The Company shall use commercially reasonable efforts to timely file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder, and to take such further
action as the Holders may reasonably request, all to the extent required from
time to time to enable the Holders to sell Registrable Securities pursuant to
Rule 144.

 

2.11                        Transfer of Registration Rights.

 

None of the rights granted to a Holder under this Article 2 shall be
transferable or assignable by such Holder to any Person; provided that such
rights may be transferable or assignable in connection with any Public Offering
or any other registered offering or other transaction pursuant to a prospectus
that is a part of a Registration Statement.  The rights of a Holder hereunder
may be transferred or assigned in connection with a transfer of Registrable
Securities to (i) any Permitted Transferee of such Holder or (ii) any Person
other than a Holder if at least 5% of the Common Stock is being transferred to
such Person in a single transaction or a series of related transactions;
provided that such Permitted Transferee or other Person shall not have the right
to transfer or assign any rights hereunder in connection with any subsequent
transfer or transfers of any Registrable Securities to any Person other than a
Holder.  Notwithstanding the foregoing, such rights may only be transferred or
assigned if all of the following additional conditions are satisfied: (x) such
transfer or assignment is effected in accordance with applicable securities
laws; (y) the Company is given written notice by such Holder of such transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the amount of Registrable Securities with respect to which such
rights are being transferred or assigned; and (z) such transferee or assignee
executes and delivers to the Company an agreement to be bound by this Agreement
in the form of Exhibit A.

 

2.12                        Limitations on Subsequent Registration Rights.

 

The Company agrees that it shall not enter into any agreement with any holder or
prospective holder of any Common Stock (i) that would allow such holder or
prospective holder to include such securities in any Demand Registration,
Piggyback Registration or Shelf Registration unless, under the terms of such
agreement, such holder or prospective holder may include such securities in any
such registration only to the extent that their inclusion would not reduce the
amount of the

 

19

--------------------------------------------------------------------------------



 

Registrable Securities of the Holders included therein or (ii) on terms
otherwise more favorable in the aggregate than this Agreement.

 

2.13                        Free Writing Prospectuses.

 

Except for a prospectus relating to Registrable Securities included in a
Registration Statement, an “issuer free writing prospectus” (as defined in
Rule 433 under the Securities Act) or other materials prepared by the Company,
each Holder represents and agrees that it (i) shall not make any offer relating
to the Registrable Securities that would constitute an issuer free writing
prospectus or that would otherwise constitute a Free Writing Prospectus and
(ii) has not distributed and will not distribute any written materials in
connection with the offer or sale pursuant to a Registration Statement of
Registrable Securities without the prior written consent of the Company and, in
connection with any Public Offering, the underwriters.

 

2.14                        Information from the Holders; Obligations of the
Holders.

 

(a)                                 Each Holder shall (i) furnish to the Company
in writing such information with respect to such Holder, its ownership of Common
Stock and any other equity securities of the Company and the intended method of
disposition of its Registrable Securities as the Company may reasonably request
or as may be required by law or regulations for use in connection with any
related Registration Statement or prospectus (or amendment or supplement
thereto) and all information required to be disclosed in order to make the
information previously furnished to the Company by such Holder not contain a
material misstatement of fact or necessary to cause such Registration Statement
or prospectus (or amendment or supplement thereto) not to omit a material fact
with respect to such Holder necessary in order to make the statements therein
not misleading and (ii) comply with the Securities Act and the Exchange Act and
all applicable state securities laws and comply with all applicable regulations
in connection with the registration and the disposition of Registrable
Securities.

 

(b)                                 Each Holder shall promptly (i) following its
actual knowledge thereof, notify the Company of the occurrence of any event that
makes any statement made in a Registration Statement, prospectus, issuer free
writing prospectus or other Free Writing Prospectus regarding such Holder untrue
in any material respect or that requires the making of any changes in a
Registration Statement, Prospectus or Free Writing Prospectus so that, in such
regard, it shall not contain any untrue statement of a material fact or omit any
material fact required to be stated therein or necessary to make the statements
not misleading and (ii) provide the Company with such information as may be
required to enable the Company to prepare a supplement or post-effective
amendment to any such Registration Statement or a supplement to such prospectus
or Free Writing Prospectus.

 

(c)                                  Each Holder shall use commercially
reasonable efforts to cooperate with the Company in preparing the applicable
Registration Statement and any related prospectus.

 

(d)                                 Each Holder agrees that it shall not be
entitled to sell any Registrable Securities pursuant to a Registration Statement
or to receive a prospectus relating thereto unless such Holder has furnished the
Company with all information required to be included in such Registration
Statement by applicable securities laws in connection with the disposition of
such Registrable Securities as reasonably requested by the Company.

 

20

--------------------------------------------------------------------------------



 

2.15                        Removal of Legends.

 

Upon the written request of any Holder:

 

(a)                                 The Company shall remove any restrictive
legend included on the certificates (or, in the case of book-entry shares, any
other instrument or record) representing such Holder’s and/or its Affiliates’ or
Permitted Transferee’s ownership of securities of the Company, and the Company
shall issue a certificate (or evidence of the issuance of securities in
book-entry form) without such restrictive legend or any other restrictive legend
to the holder of the applicable securities upon which it is stamped, if (i) such
securities are registered for resale under the Securities Act and the
registration statement for such securities has not been suspended pursuant to
Section 2.7 hereof or as otherwise required by the Securities Act, the Exchange
Act or the rules and regulations of the SEC promulgated thereunder, (ii) such
securities are sold or transferred pursuant to Rule 144, or (iii) such
Securities are eligible for sale under Rule 144 as to such securities without
volume or manner-of-sale restrictions. Following the earlier of (A) the
effective date of a Registration Statement registering such securities or
(B) Rule 144 becoming available for the resale of such securities without volume
or manner-of-sale restrictions, the Company, upon the written request of the
Holder and the provision by such Holder of an opinion of reputable counsel
reasonably satisfactory to the Company and the transfer agent, shall instruct
the Company’s transfer agent to remove the legend from the securities (in
whatever form) and shall cause Company counsel to issue any legend removal
opinion required by the transfer agent. Any fees (with respect to the transfer
agent, Company counsel, or otherwise) associated with the removal of such legend
(except for the provision of the legal opinion by the Holder to the transfer
agent referred to above) shall be borne by the Company. If a legend is no longer
required pursuant to the foregoing, the Company will no later than five
(5) Business Days following the delivery by any Holder or its Affiliate to the
Company or the transfer agent (with notice to the Company) of a legended
certificate (if applicable) representing such securities (endorsed or with stock
powers attached, signatures guaranteed, or otherwise in form necessary to affect
the reissuance and/or transfer) and, to the extent required, a seller
representation letter representing that such securities may be sold pursuant to
Rule 144, and a legal opinion of reputable counsel reasonably satisfactory to
the Company and the transfer agent, deliver or cause to be delivered to the
holder of such securities a certificate representing such securities (or
evidence of the issuance of securities in book-entry form) that is free from all
restrictive legends.

 

(b)                                 The Company shall cooperate with and take
reasonable action to facilitate, in accordance with reasonable and customary
business practices, any and all Transfers for consideration or otherwise,
whether voluntarily or involuntarily, by operation of law or otherwise, by any
Holder or its Affiliates of any securities held by it.

 

3.                                      TERMINATION.

 

This Agreement shall automatically terminate when there shall no longer be any
Registrable Securities outstanding; provided, however, that Section 2.7,
Section 4.1, Section 4.2, and Section 4.4 through Section 4.11 shall survive
termination.

 

21

--------------------------------------------------------------------------------



 

4.                                      MISCELLANEOUS

 

4.1                               Successors and Assigns.

 

(a)                                 This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, successors,
legal representatives and permitted assigns.

 

(b)                                 Subject to Section 2.11, neither this
Agreement nor any right, remedy, obligation or liability arising hereunder or by
reason hereof shall be assignable by any Party.

 

(c)                                  Nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than the parties hereto, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

4.2                               Notices.

 

All notices, requests and other communications to any Party shall be in writing
(including facsimile or electronic transmission) and shall be given

 

if to the Company to:

 

Target Hospitality Corp.

2170 Buckthorne Place, Suite 440

The Woodlands, Texas 11380-1775

Attention: Heidi Lewis, General Counsel

Email: hlewis@targetlodging.com

 

with copies to:

 

Allen & Overy LLP

1221 Avenue of the Americas

New York, NY 10020

Attention: William Schwitter

Email: william.schwitter@allenovery.com

 

and

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: Joel L. Rubinstein

Email: jrubinstein@winston.com

Facsimile: (212) 294-4700

 

22

--------------------------------------------------------------------------------



 

if to Arrow and/or Algeco to:

 

c/o  TDR Capital II Holdings L.P., acting by its manager

20 Bentinck Street

London, W1U 2EU

United Kingdom

Attention: General Counsel & Managers

Email: notifications@tdrcapital.com

 

with a copy to:

 

Allen & Overy LLP

1221 Avenue of the Americas

New York, NY 10020

Attention: William Schwitter

Email: william.schwitter@allenovery.com

 

with a copy to:

 

Kirkland & Ellis International LLP

30 St Mary Axe

London EC3A 8AF, United Kingdom

Attention: William R. Burke

Email: William.burke@kirkland.com

Facsimile: 44 20 7469 2001

 

if to an Investor, to such Investor’s address, facsimile number or electronic
mail address as shown on Exhibit B hereto, as may be updated in accordance with
the provisions hereof, with a copy to:

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: Joel L. Rubinstein

Email: jrubinstein@winston.com

Facsimile: (212) 294-4700

 

or such other address, facsimile number or electronic mail address as such Party
may hereafter specify for the purpose by notice to the other Parties.  All
notices, requests and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5:00 p.m. in the place
of receipt and such day is a Business Day in the place of receipt.  Otherwise,
any such notice, request or communication shall be deemed not to have been
received until the next succeeding Business Day in the place of receipt.

 

4.3                               Amendments and Waivers.

 

Any provision of this Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each of Arrow, Algeco and the holders of a majority of the shares of Common
Stock held by the Founder Initiating Holders or, in the case of a waiver, by the
Party against whom the waiver is to be effective.  No failure or delay by any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver

 

23

--------------------------------------------------------------------------------



 

thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

4.4                               Governing Law.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without regard to principles of choice of law or
conflicts of law to the extent that such principles would result in the
application of the laws of another jurisdiction.

 

4.5                               Jurisdiction.

 

The Parties hereby agree that any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought in the
Court of Chancery in the State of Delaware or the United States District Court
for the State of Delaware, so long as one of such courts shall have subject
matter jurisdiction over such suit, action or proceeding, and that any cause of
action arising out of this Agreement shall be deemed to have arisen from a
transaction of business in the State of Delaware, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Process in
any such suit, action or proceeding may be served on any Party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each Party agrees that service of process on such Party
as provided in Section 4.2 shall be deemed effective service of process on such
Party.

 

4.6                               Waiver of Jury Trial.

 

EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

4.7                               Specific Enforcement.

 

Each Party acknowledges that the remedies at law for a breach or threatened
breach of this Agreement would be inadequate and, in recognition of this fact,
any Party, without posting any bond, and in addition to all other remedies that
may be available, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

 

4.8                               Counterparts; Effectiveness; Third-party
Beneficiaries.

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement shall become effective when each
initial party hereto shall have received a counterpart hereof signed by all of
the other initial parties hereto.  Until and unless each initial party has
received a counterpart hereof signed by the other initial parties hereto, this
Agreement shall have no effect and no Party shall have any right or obligation
hereunder (whether by virtue of any

 

24

--------------------------------------------------------------------------------



 

other oral or written agreement or other communication).  No provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations or
liabilities hereunder upon any Person other than the Parties and their
respective successors and assigns.

 

4.9                               Entire Agreement.

 

This Agreement, together with the Schedules and Exhibits hereto and any
documents, instruments and writings that are delivered pursuant hereto,
constitutes the entire agreement among the Parties with respect to the subject
matter of this Agreement and supersedes all prior agreements and understandings,
both oral and written, among the Parties with respect to the subject matter of
this Agreement.

 

4.10                        Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party.  Upon such a determination, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner so that the
transactions contemplated hereby are consummated as originally contemplated to
the fullest extent possible.

 

4.11                        Sophisticated Parties; Advice of Counsel.

 

Each of the Parties specifically acknowledges that (a) it is a knowledgeable,
informed, sophisticated Person capable of understanding and evaluating the
provisions set forth in this Agreement and (b) it has been fully advised and
represented by legal counsel of its own independent selection and has relied
wholly upon its independent judgment and the advice of such counsel in
negotiating and entering into this Agreement.

 

[Signature page follows]

 

25

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date set forth above.

 

 

TARGET HOSPITALITY CORP.

 

 

 

 

 

By:

/s/ James B. Archer

 

 

Name: James B. Archer

 

 

Title: President and Chief Executiv Officer

 

 

 

 

 

INVESTORS:

 

 

 

ALGECO INVESMENTS B.V.

 

 

 

By:

/s/ Diarmuid Cummins

 

 

Name: Diarmuid Cummins

 

 

Title: Class A Manager/Director

 

 

 

 

 

ARROW HOLDINGS S.A.R.L.

 

 

 

By:

/s/ Jorrit Crompvoets

 

 

Name: Jorrit Crompvoets

 

 

Title: Class B Manager

 

 

 

 

 

/s/ Harry E. Sloan

 

Harry E. Sloan

 

 

 

 

 

/s/ Jeff Sagansky

 

Jeff Sagansky

 

 

 

 

 

/s/ Eli Baker

 

Eli Baker

 

--------------------------------------------------------------------------------



 

 

/s/ James A. Graf

 

James A. Graf

 

 

 

 

 

/s/ Joshua Kazam

 

Joshua Kazam

 

 

 

 

 

/s/ Alan G. Mnuchin

 

Alan G. Mnuchin

 

 

 

 

 

/s/ Fredric Rosen

 

Frederic Rosen

 

 

 

 

 

SARA L. ROSEN TRUST

 

 

 

 

 

By:

/s/ Fredric Rosen

 

 

Name: Fredric Rosen

 

 

Title: Trustee

 

 

 

 

 

SAMUEL N. ROSEN 2015 TRUST

 

 

 

 

 

By:

/s/ Fredric Rosen

 

 

Name: Fredric Rosen

 

 

Title: Trustee

 

--------------------------------------------------------------------------------



 

Schedule I

 

BRIAN S. LASH

 

TRUST F/B/O MAX R. LASH UNDER SECTION 1.2 OF THE BRIAN LASH FAMILY 2012
IRREVOCABLE TRUST

 

TRUST F/B/O ALEXANDER J. LASH TRUST UNDER SECTION 1.2 OF THE BRIAN LASH FAMILY
2012 IRREVOCABLE TRUST

 

TRUST F/B/O BENJAMIN L. LASH TRUST UNDER SECTION 1.2 OF THE BRIAN LASH FAMILY
2012 IRREVOCABLE TRUST

 

THE LORI LASH FAMILY 2012 IRREVOCABLE TRUST

 

THE IAN GOLDBERG TRUST

 

JOSEPH H. MURPHY

 

THE MURPHY FAMILY 2012 IRREVOCABLE TRUST

 

EVAN SCHEUER

 

THE SCHEUER FAMILY 2012 IRREVOCABLE TRUST

 

JAMES BRADLEY ARCHER

 

ANDREW A. ABERDALE

 

THE ABERDALE FAMILY 2012 IRREVOCABLE TRUST

 

THOMAS SCHNEIDER

 

DAVID ABEND

 

--------------------------------------------------------------------------------



 

EXHIBIT A

JOINDER AGREEMENT

 

This JOINDER (this “Joinder”) to the Amended and Restated Registration Rights
Agreement, dated as of [·], 2019, by and among Target Hospitality Corp. (the
“Company”), Arrow Holdings S.à r.1., Algeco Investments B.V., and the other
parties identified therein (as the same has been and may be amended,
supplemented or modified from time to time, the “Registration Rights
Agreement”), is made and entered into as of [·] (the “Joinder Date”) by and
between the Company and [·] (the “New Stockholder”).

 

WHEREAS, pursuant to Section 2.11 of the Registration Rights Agreement, the
Company desires to admit the New Stockholder under the Registration Rights
Agreement;

 

WHEREAS, pursuant to Section 2.11 of the Registration Rights Agreement, the New
Stockholder desires to acknowledge that, upon execution of this Joinder and
effective as of the Joinder Date, such New Stockholder shall be party to, and
bound by all of the terms of, the Registration Rights Agreement; and

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other good and valuable consideration, the receipt of which is
hereby acknowledged, intending to be legally bound hereby, the parties to this
Joinder agree as follows:

 

1.                                      Definitions.  Capitalized terms used
herein but not otherwise defined herein shall have the respective meanings set
forth in the Registration Rights Agreement.

 

2.                                      Agreement to be Bound.  The New
Stockholder hereby (a) acknowledges that it has received and reviewed a complete
copy of the Registration Rights Agreement and (b) agrees that upon execution of
this Joinder, the New Stockholder shall become a party to the Registration
Rights Agreement and shall be fully bound by, and subject to, all of the
applicable terms, conditions, representations and warranties and other
provisions of the Registration Rights Agreement with all attendant rights,
benefits, duties, restrictions and obligations stated therein as though an
original party.

 

3.                                      Notices.  Concurrently with the
execution of this Joinder, New Stockholder has delivered to the Company contact
information for the purpose of notifying such New Stockholder in accordance with
Section 4.2 of the Registration Rights Agreement.

 

4.                                      Effectiveness.  This Joinder shall take
effect and shall become a part of the Registration Rights Agreement as of the
Joinder Date immediately upon the execution hereof.

 

5.                                      Counterparts.  This Joinder may be
executed in two or more counterparts, each of which shall be deemed an original,
but both of which together shall constitute one and the same instrument.

 

6.                                      Governing Law.  This Joinder shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to principles of choice of law or conflicts of law to
the extent that such principles would result in the application of the laws of
another jurisdiction.

 

7.                                      Headings.  The headings contained in
this Joinder are for purposes of convenience only and shall not affect the
meaning or interpretation of this Joinder.

 

A-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date set forth above.

 

 

TARGET HOSPITALITY CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NEW STOCKHOLDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

INVESTORS

 

Name

 

Address, Fax Number
or Email for Notices

 

 

 

Harry E. Sloan

 

 

 

 

 

Jeff Sagansky

 

 

Eli Baker

 

 

 

 

 

James A. Graf

 

 

Joshua Kazam

 

 

Alan G. Mnuchin

 

 

 

 

 

Fredric D. Rosen

 

 

 

 

 

Sara L. Rosen Trust

 

 

 

 

 

Samuel N. Rosen 2015 Trust

 

 

 

B-1

--------------------------------------------------------------------------------